In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00134-CR



      KENNETH DEWAYNE NELSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 5th District Court
                Bowie County, Texas
            Trial Court No. 17F-1101-005




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
       Kenneth Dewayne Nelson appeals his conviction for continuous trafficking of persons.

Our resolutions of Nelson’s points of error are addressed in our opinions in cause numbers 06-18-

00132-CR and 06-18-00133-CR, bearing the same style. We direct the reader to those opinions

for our resolution of Nelson’s complaints. We modify the judgment in this case to provide that

this sentence will run concurrently, not cumulatively, with the sentences in the four companion

cases, and we strike imposition of court costs in this case, for the reasons stated in cause number

06-18-00133-CR. In all other regards, we affirm the trial court’s judgment, as modified.




                                             Ralph K. Burgess
                                             Justice

Date Submitted:       May 8, 2019
Date Decided:         June 17, 2019

Do Not Publish




                                                2